Title: From Alexander Hamilton to Abraham Baldwin, 27 February 1794
From: Hamilton, Alexander
To: Baldwin, Abraham



Treasury Department Feby. 27. 1794
Sir

I have this morning received your Note of yesterday as Chairman of the Committee on the State of the Treasury Department.
I beg the Committee to accept my acknowlegement for the politeness they manifest. They are not mistaken in assuring themselves of my most cheerful cooperation to give the fullest effect to the object with which they are charged.
In this disposition, I shall with pleasure meet them at the time appointed when I hope a plan of proceeding may be concerted which will be mutually convenient, and effectual to the end in view.
I have the honor Sir to be   With perfect respect   Your most Obed serv

Abraham Baldwin EsquireChairman &c

